Citation Nr: 0708689	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
peroneal nerve disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with degenerative disc 
disease.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from May 1973 to April 
1984.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which adjudicated the issues on appeal.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service 
connection for a peroneal nerve disorder on the basis that 
this condition was not present.  

2.  The evidence received since the January 2002 rating 
decision does not include medical evidence that the veteran's 
has a peroneal nerve disorder. 

3.  The veteran's lumbosacral strain with degenerative disc 
disease is not manifested by pronounced intervertebral disc 
syndrome, ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes requiring bed rest prescribed by a 
physician.

4.  The veteran's only service-connected disability involves 
his lumbosacral strain with degenerative disc disease, rated 
as 40 percent disabling.  

5.  The veteran last worked in January 1990 as a janitor and 
has since earned an associates degree in business management.  

6.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease, standing alone, does not preclude 
all forms of substantially gainful employment consistent with 
his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service 
connection for a peroneal nerve disorder is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.             §§ 
20.302, 20.1103 (2006).

2.  The additional evidence presented since the January 2002 
rating decision is not new and material, and the claim for 
service connection for a peroneal nerve disorder has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  The criteria for a disability rating in excess of 40 
percent for a lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002, to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim 
of Entitlement to Service Connection for a 
Peroneal Nerve Disorder

The veteran is ultimately seeking service connection for a 
peroneal nerve disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since a final rating decision 
dated in January 2002.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a prior claim, the veteran alleged that he had a peroneal 
nerve disorder that was related to his service-connected 
lumbosacral strain with degenerative disc disease.  The RO 
issued a rating decision in January 2002 in which it denied 
service connection for a peroneal nerve disorder.  The 
relevant evidence at that time included the veteran's service 
medical records and several VA examination reports, none of 
which showed the existence of a peroneal nerve disorder.  

Parenthetically, the Board points out that, in evaluating the 
veteran's service-connected low back disability, a Board 
decision dated in September 1998 held that the veteran's 
underlying disc disease and nerve pathology were related to 
his service-connected back injury.  However, the veteran's 
nerve pathology was never identified as involving the 
peroneal nerve.  Therefore, the Board did not specifically 
grant service connection for a peroneal nerve disorder.

In January 2002, the RO denied service connection for a 
peroneal nerve disorder on the basis that this condition was 
simply not present.  The veteran was notified of the January 
2002 rating decision and of his appellate rights in a letter 
dated that same month, but did not seek appellate review 
within one year of notification.  Therefore, the January 2002 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In July 2003, the veteran attempted to reopen his claim for 
service connection for a peroneal nerve disorder on the basis 
of new and material evidence.  Under VA law and regulations, 
if new and material evidence is presented or secured, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When reopening an 
appellant's claim, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 2002 rating decision.  Since that decision, the only 
medical evidence added to the record is a VA examination 
report dated in April 2004.  The Board finds that this report 
is "new" as it did not exist at the time of the January 
2002 rating decision.  Unfortunately, this report makes no 
mention of a peroneal nerve disorder.  Since the lack of a 
diagnosis of a peroneal nerve disorder was the basis of the 
final January 2002 rating decision, this newly submitted 
report does not relate to an unestablished fact necessary to 
substantiate the claim.  Hence, this report is not material 
to the central issue in this case.  

In addition to the newly submitted medical evidence, the 
Board has considered lay statements provided by the veteran.  
However, the Board emphasizes that lay statements are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the U.S. Court of Appeals 
for Veterans Claims (Court) noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Simply stated, the veteran does 
not have the medical expertise to diagnosis his own alleged 
disorder. 

As a whole, the evidence received since the January 2002 
rating decision, when viewed either alone or in light of all 
the evidence of record, is not new and material.  Therefore, 
the January 2002 decision remains final and the appeal is 
denied.

II.  Increased Rating for a 
Lumbosacral Strain with 
Degenerative Disc Disease

The record shows that the veteran was treated for a 
lumbosacral strain on several occasions while on active duty.  
The RO therefore granted service connection and assigned a 40 
percent disability rating for a lumbosacral strain.  

The veteran eventually developed degenerative disc disease of 
the lumbar spine.  In a September 1998 decision, the Board 
included the veteran's degenerative disc disease as part of 
his service-connected disability; however, the Board 
continued the 40 percent rating.  Therefore, the issue on 
appeal is entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with degenerative disc 
disease.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The veteran's low back disability was initially rated under 
Diagnostic Code (DC) 5295.  However, since DC 5295 does not 
provide a disability rating greater than 40 percent, it is 
not relevant to this appeal.  38 C.F.R. § 4.71a.  However, a 
60 percent rating is available under DC 5293 for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R.       § 
4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is rated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment "prescribed by a physician."  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating in excess of 40 
percent.  The only medical evidence to be considered involves 
the April 2004 VA examination report, which makes no 
reference to pronounced intervertebral disc syndrome, 
ankylosis of the spine, or bed rest prescribed by a 
physician, providing highly probative evidence against this 
claim. 

First, findings contained in the April 2004 VA examination 
report do not show that the veteran's spine is manifested by 
"pronounced" intervertebral disc syndrome, as required for 
a 60 percent rating under the old criteria of DC 5293.  In 
this regard, although straight leg raising was positive 
bilaterally, further testing revealed normal muscle tone and 
power in both lower extremities.  Also relevant is the fact 
that a sensory examination was normal in both lower 
extremities and that the veteran walked with a normal gait.  
These findings simply do not reflect pronounced 
intervertebral disc syndrome of the lumbosacral spine, 
thereby providing highly probative evidence against the 
veteran's claim under DC 5293.

Second, with respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to low back pain.  
The veteran stated during his April 2004 VA examination that 
his last incapacitating episode due to low back pain was in 
1990, approximately 13 years before filing his claim for 
increased compensation benefits.  As such, there is no 
indication in the record that a physician has prescribed bed 
rest since the veteran filed his claim.  Accordingly, the 
revised version of DC 5293, in effect from September 23, 
2002, cannot serve as a basis for an increased rating based 
upon incapacitating episodes.  

Next, since the veteran's orthopedic manifestations have been 
rated as 40 percent disabling, with no evidence of incomplete 
paralysis of the sciatic nerve, a disability rating in excess 
of 40 percent is not warranted based on combining his 
orthopedic and neurologic manifestations of his low back 
disability.  38 C.F.R. § 4.25.  Accordingly, a disability 
rating in excess of 40 percent is not warranted under the 
revised criteria for rating intervertebral disc syndrome.  

Lastly, the April 2004 VA examination report does not 
indicate that the veteran's thoracolumbar spine is ankylosed, 
as motion was possible in every direction.  In this regard, 
the veteran's thoracolumbar spine demonstrated flexion of 70 
degrees, extension of 5 degrees, left lateral rotation of 20 
degrees, right lateral rotation of 30 degrees, left lateral 
flexion of 16 degrees, and right lateral flexion of 12 
degrees.  In short, since the veteran's thoracolumbar spine 
is not ankylosed, a disability rating in excess of 40 percent 
is not warranted under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine. 

In addition to the above schedular criteria, the Board also 
finds that a disability rating in excess of 40 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 38 
C.F.R.          §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board notes that 
range-of-motion testing during his VA examination produced 
pain and fatigability in every direction, which increased 
with repetitive use.  However, the veteran walked with a 
normal gait, did not use an assistive device to ambulate, and 
was able to flex forward to 70 degrees.  Also important is 
the fact that no significant weakness was noted in either 
lower extremity.  In light of these findings, a 60 percent 
rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Without taking into consideration functional loss due to 
pain, the current evaluation could not be justified. 

The Board thus concludes that the veteran's low back 
disability does not meet the criteria for a disability rating 
in excess of 40 percent under applicable rating criteria.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that the veteran's low 
back disability has independently caused marked interference 
with employment or required frequent periods of 
hospitalization.  The record shows that the veteran last 
worked as a janitor in January 1990.  He claims that back 
pain was the reason why he left that job.  However, the 
veteran has since earned an associated degree in business 
management.  In addition, the April 2004 VA examination 
report includes a medical opinion that his back strain has a 
marked effect on his physical employability but none on 
sedentary employability, providing evidence against this 
claim.

In light of this opinion, the Board acknowledges that the 
veteran's low back disability interferes with his ability to 
perform certain jobs, but that such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

There is also no evidence that his low back disability has 
required hospitalization or bed rest which markedly 
interferes with his ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's only service-connected disability 
involves his lumbosacral strain with degenerative disc 
disease, rated as 40 percent disabling.  Since he does not 
meet the schedular prerequisites for assignment of a total 
rating for compensation purposes, he can only be granted a 
total rating if it is shown that his service-connected low 
back disability, when considered in light of his education 
and occupational experience, renders him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

The veteran reported that he last worked in January 1990 as a 
janitor and has since earned an associates degree in business 
management.  He claims that he is unable to secure or 
maintain gainful employment because of his service-connected 
low back disability.  However, no medical evidence supports 
his claim. 

The only medical evidence addressing the veteran's 
employability is the April 2004 VA examination report, which 
provides highly probative evidence against the claim.  As 
noted above, the examiner determined that the veteran's 
"back strain had a marked effect on his physical 
employability but none on sedentary employment." (Emphasis 
added).  Since this opinion indicates that the veteran is 
able to secure and maintain gainful employment involving 
sedentary work, and in light of the veteran's recent degree 
in business management, this opinion provides highly 
probative evidence against the veteran's claim. 

The Board notes that a Social Security Administration (SSA) 
decision dated in June 1992 notes that the veteran was 
receiving SSA benefits for a primary diagnosis of a sprain 
and strain of the lumbosacral spine with degenerative disc 
disease.  The Board emphasizes, however, that it is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including SSA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  The Board finds that the SSA 
decision, which provides some evidence in support of this 
claim, is outweighed by the post-service medical record, 
clearly indicating that the veteran can work in a sedentary 
occupation.  Importantly, the March 1991 medical opinion from 
SSA indicates that the veteran suffers from a "partial" 
permanent disability.  Overall, the Board finds that this 
medical report (indicating that the veteran was "otherwise 
healthy" other than the back strain with degenerative 
changes and learned pain behavior) provides some evidence 
against this claim, rather than supporting the claim.  X-ray 
studies in November 1991 from SSA provide particularly 
negative evidence against this claim. 

The Board has also considered statements presented by the 
veteran and his representative that he is simply unable to 
perform any kind of gainful employment because of his 
service-connected low back disability.  However, the Board 
places greater probative value on the opinion contained in 
the April 2004 VA examination report that the veteran is 
indeed able to perform sedentary employment.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  While the veteran's service-connected low back 
disability clearly causes difficulties, the Board finds that 
he is being adequately compensated by the currently assigned 
40 percent disability rating.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disability caused his 
unemployment.  The examination report provides evidence that 
the veteran can perform work.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting medical 
evidence of unemployability based on the current service 
connected disability and the medical evidence on file 
provides evidence against this claim. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
low back disability.  Since the preponderance of the evidence 
is against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in September 
2003 and May 2004 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a peroneal nerve disorder, the Board finds 
that the RO's July 2003 letter complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also notes that the April 2004 VA examination 
report is adequate for rating purposes and addresses the 
veteran's ability to secure and maintain gainful employment 
in light of his service-connected low back disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a peroneal nerve disorder, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a peroneal 
nerve disorder, the appeal is denied.

A disability rating in excess of 40 percent for a lumbosacral 
strain with degenerative disc disease is denied.

A total disability evaluation based on individual 
unemployability due to a service-connected disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


